UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2013 Commission file number 000-53892 MASSIVE INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Nevada 20-8295316 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6thFloor, 10 Lower Thames Street London EC3R 6AF, United Kingdom (Address of principal executive offices) (Zip Code) Telephone: +442076365585 (Registrant’s telephone number) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.001 per share Over The Counter – Bulletin Board Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox 1 Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler¨ Acceleratedfiler¨ Non-acceleratedfiler¨ Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox The aggregate market value of the voting and non-voting common equity on June 30, 2013 held by non-affiliates computed by reference to the closing price of the issuer’s Common Stock on that date, was $913,048 based upon the closing price ($0.60) multiplied by the 1,521,746 shares of the issuer’s Common Stock held by non-affiliates. As of April 15, 2014, there were 61,176,197 shares of common stock outstanding. 2 TABLE OF CONTENTS PAGE PART I 5 ITEM1. Business 5 ITEM1A. Risk factors 11 ITEM1B. Unresolved staff comments 22 ITEM2. Properties 22 ITEM3. Legal proceedings 22 ITEM 4. Mine Safety Disclosures 22 PART II 22 ITEM5. Market for registrant’s common equity, related stockholder matters and issuer purchases of equity securities 22 ITEM6. Selected financial data 23 ITEM7. Management’s discussion and analysis of financial condition and results of operations 23 ITEM7A. Quantitative and qualitative disclosures about market risk 28 ITEM8. Consolidated financial statements and supplementary data 28 ITEM9. Changes in and disagreements with accountants on accounting and financial disclosure 29 ITEM9A. Controls and procedures 29 ITEM9B. Other information 30 PART III 30 ITEM10. Directors, executive officers and corporate governance 30 ITEM11. Executive compensation 32 ITEM12. Security ownership of certain beneficial owners and management and related stockholder matters 33 ITEM13. Certain relationships and related transactions, and director independence 34 ITEM14. Principal accountant fees and services 35 PART IV 35 ITEM15. Exhibits and financial statement schedules 35 3 SAFE HARBOR STATEMENT This Annual Report on Form 10-K (the “Report”) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical facts, concerning, among other things, planned capital expenditures, future cash flows and borrowings, pursuit of potential acquisition opportunities, our financial position, business strategy and other plans and objectives for future operations, are forward-looking statements. These forward-looking statements are identified by their use of terms and phrases such as “may,” “expect,” “estimate,” “project,” “plan,” “believe,” “intend,” “achievable,” “anticipate,” “will,” “continue,” “potential,” “should,” “could” and similar terms and phrases. Although we believe that the expectations reflected in these forward-looking statements are reasonable, they do involve certain assumptions, risks and uncertainties. Actual results could differ materially from those anticipated in these forward-looking statements. One should consider carefully the statements under the “Risk Factors” section of this Annual Report on Form 10-K filed with the SEC (the “Form-10K”), which describe factors that could cause our actual results to differ from those anticipated in the forward-looking statements, including, but not limited to, the following factors: · the possibility that the industry may be subject to future regulatory or legislative actions (including any additional taxes and changes in environmental regulation); · our ability to generate sufficient cash flow from operations or borrowings; · environmental risks; · competition; · management’s ability to execute our plans to meet our goals; · our ability to retain key members of senior management and key technical employees; · our ability to obtain goods and services; · general economic conditions, whether internationally, nationally or in the regional and local market areas in which we do business, may be less favorable than expected, including the possibility that the economic recession and credit crisis in the United States will be prolonged, which could make it difficult to access financial markets; and · other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our business, operations or pricing. Finally, our future results will depend upon various other risks and uncertainties, including, but not limited to, those detailed in the section entitled “Risk Factors” included in this Form 10-K. All forward-looking statements are expressly qualified in their entirety by the cautionary statements in this paragraph and elsewhere in this document. Other than as required under the securities laws, we do not assume a duty to update these forward-looking statements, whether as a result of new information, subsequent events or circumstances, changes in expectations or otherwise. 4 PART I ITEM 1. BUSINESS Overview Massive Interactive, Inc. (the “Company” or “Massive”) is a leading provider of innovative solutions for the management, delivery and streaming of Internet Protocol (IP)-based video and media assets. Our comprehensive software platform enables enterprise customers to acquire, manage and distribute their video assets across various devices used by consumers including Games Consoles, Smart TV’s, Tablets, Smart Phones, Internet-Enabled Set Top Boxes and other devices. Our suite of products include, MDK, a cross-device software development solution, MUI, a cross devices suite of user interfaces, MSM, a powerful video content management and merchandising system (CMS), and MVP, a complete end-to-end managed video platform. We offer our solutions over the Internet as a subscription service model using a software-as-a-service (SaaS) or an on-demand model, and by installing our software onsite for clients as part of an enterprise licensing model. Our software address the unique needs found across different industry verticals, each with the shared aim of offering video to consumers across multiple devices. The verticals we address include Telecommunications, Media, Technology, Hospitality, Automotive, Travel & Leisure and Publishing. The Company has an average ‘Win’ ratio of 92%, reflecting how our solutions significantly enhance the way our clients monetize and manage their media assets by driving sales and drastically reducing the overall cost of ownership of enterprise-grade video management and merchandising. In addition to our software business, we operate design services and technical services businesses. Our services work includes - creative interface design, branding strategies, strategic planning and technical/systems integration services. We currently provide our software solutions, professional and creative services internationally through our offices in New York, London, Prague and Sydney. Corporate History Xtreme Technologies, Inc. was incorporated in the state of Washington in 2003 with a focus on telecommunications technologies. By early 2006 that business ceased operations and had no assets, becoming a shell company at that time. In December 2006, Xtreme Technologies, Inc. acquired Emerald Energy Partners, LLC for 7,960,000 shares of Common Stock and changed its name to Xtreme Oil & Gas, Inc. (“Xtreme”)Immediately prior to its acquisition of Emerald Energy Partners, LLC, Xtreme Technologies, Inc. effected a one for 500 reverse stock split resulting in 185,516 shares outstanding. The acquisition of Emerald Energy Partners, LLC was treated for accounting purposes as an acquisition of the Company by Emerald Energy Partners and a re-capitalization of the limited liability company. With the acquisition of Emerald Energy Partners LLC, Xtreme Oil & Gas began to acquire and to develop additional oil and gas properties. On April 15, 2013, Xtreme entered into an agreement with Torchlight Energy, Inc. (“Torchlight”) related to its Kansas, or Smokey Hills, prospect and all of its oil and gas properties in Oklahoma.Under the agreement, Torchlight acquired most of Xtreme’s interest in the properties and assumed all liabilities for such properties for a total consideration of approximately $1.2 million.In the fourth quarter of 2013, as part of the acquisition of Massive Media Pty Ltd., described below, the Company’s management decided to exit the oil and gas operations related to the properties owned while the entity operated as Xtreme.As such, all activity related to Xtreme was reported as discontinued operations beginning with the financial results presented in our Annual Report on this form 10-k for the year ended December 31, 2013.Further detail can be found within Note 4, Discontinued Operations and Assets Held for Sale in our financial statements included in this form 10K. On November 7, 2013, Xtreme sold 55 shares of Series B Redeemable preferred stock and 55,000,000 of common stock to Southport Lane, LP, through its subsidiaries and Southport Equity II, LLC, a wholly owned subsidiary of Southport Lane, LP, respectively, in exchange for an aggregate of $5,500,000. Southport Equity II now owns approximately 90% of the Company’s outstanding common stock and is the controlling shareholder of the Company.Southport Equity II, LLC used its available cash as capitalized by its parent, Southport Lane, LP, to fund its purchase of the common stock.There was no controlling party of the Company prior to this investment by Southport Equity II, LLC. On November 15, 2013 Xtreme acquired all of the issued and outstanding capital stock of Massive Media Pty Ltd. (“Massive Media”) a proprietary limited company organized under the laws of New South Wales, Australia, from the shareholders of Massive in exchange for $4,167,190 pursuant to a stock purchase agreement dated October 17, 2013.Of the proceeds, approximately $866,000 was to be paid to settle certain debts of Massive Media simultaneously as part of the acquisition; the remaining proceeds of $3.3 million was transferred at settlement for the stock. On November 25, 2013 Xtreme changed its name to Massive Interactive, Inc. 5 ITEM 1. BUSINESS - continued Executive Summary of Ongoing Strategy Our recent expansion and success can be attributed to a number ofinternal and externalfactors. From an external point of view, since 2009, the market for the type of expertise and solutions that we provide has grown significantly. As broadband network capacity has increased, consumer electronics manufacturers have released scores of new connected devices to the market. These developments have made it technically feasible for consumers to view subscription, transactional and advertising supported television and video content anywhere there is an internet connection or a 3G/4G phone connection. Further, content distribution rights have evolved significantly during this period, with a trend away from exclusivity, which has allowed new entrants from outside the traditional cable and broadcast industry to offer premium on-demand TV and movie services at attractive prices. As a result, there is not only a frenzy of competition between the established cable TV and "triple-play" Multiple Service Operators (internet, phone, TV), but also a host of other more diverse players now offering competitive on-demand television and film services. These include the likes of distributors Netflix and Apple, content owners such as Sony and Disney as well as film studios, TV production companies, cinema chains, automotive (in-car entertainment) and hotel/hospitality companies. This growth in our target market along with its associated requirements for highly specialized IPTV solutions - and a relative shortage of expert vendors in the category – is a significant contributor to our growth and future prospects. Addressing an expanding market with readily deployable enterprise-grade technologies and specialist services and is our key business challenge. As a small specialist company founded in Australia, Massive's success at capturing large contracts with some of the largest telecommunication companies across the UK, Europe, Canada, the Middle East and Australia as well as major national broadcasters in these regions is the result of several contributors including: Research and Development (“R&D”): A strong and ongoing R&D program based upon anticipating trends in the marketplace, developing new methodologies and approaches - testing them - and building them into products. Product development: A rigorous software development program informed and led by market and industry standards, feedback from current clients and future-focused in-house R&D. Hiring: A commitment to hiring only the best computer engineers, designers and project managers in our industry. No outsourcing: A strict policy that all client services and product development work remains in house during the entire process and is carried out by Massive staff from our own offices. Quality, on-time delivery: A 17-year record of quality and on-time delivery of products and services to clients without litigation, damages or any other delay or penalty. Word of mouth referrals: A portfolio of top-tier clients and other industry parties who recommend Massive to their peers around the world. Cost controls: A mature finance department that works closely with senior management to manage costs andpreserve cashflow for product development and R&D. As 90% of our products were still under development in 2013 and due to a larger focus to complete by December 2013, our revenue model consists of on-demand software subscription license fees, software usage fees, recurring license fees and professional services fees. As of December 31, 2013, our revenue is composed of 49% from Design Services, 50% for Technical Services and 1% in license and support fees. Having invested heavily in product development in 2012 and 2013, We are now at the point of capitalizing on these investments, and given the strength of our new product range we expect to grow license revenue including Services revenue. We also expect an increase in the overall proportion of license driven income. Recent project wins where product and services based proposals have been accepted by the client, have included Deutsche Telekom (MDK, MUI), Dendy Direct (MVP), Channel 7 (MSM, MISL, MDK, MUI) and Freeview Australia (MSM, MISL, MDK, MUI). 6 ITEM 1. BUSINESS - continued Our philosophy is to continue to invest in creating and extending core products, to drive long-term growth, to both better and more amply address the needs of our customers, and to engage what we believe to be a wider tier-two niche of customers who are ready to take their video content directly to consumers and who need to be able to manage their content across the entire process and who are not prepared to sell it through an aggregator. Device Targets At the beginning of fiscal 2013, we highlighted several priorities that we planned to focus on during the year. The following represents a summary of our progress made in these areas to date: Tablet Computers: Tablet Computers are the leading growth area for the consumption of long-form video. Massive expanded the breadth of capabilities in its MDK solution to include the capability to bring MDK derived native applications for iOS and Android smartphones, allowing customers to bring existing SmartTV, Set Top Box and Games Console application cores to Tablets, saving our customers cost, widening the reach for their content and enabling new companion device, second screen and regular TVOD and SVOD experiences. This work will be completed in the first quarter of 2014 and will enable Massive to enter the increasingly important Tablet Application market and allow Massive to drive added value for existing MDK customers. Smart Phones: Building on our work around MDK applications for the iOS and Android operating systems for Tablet Computers, we have been able to bring MDK applications to Smart Phones. We believe that Smart Phone applications form an essential piece of the long-form TV Everywhere Solution for many of our customers, especially in terms of companion device and second screen experiences. Game Consoles: There is an increased focus on our ability to capture the age bracket normally associated with Games Consoles as a result of the concerted push form Game Console manufacturers to own the digital TV experience through powerful gaming and entertainment platforms. During 2013 we made an investment to ensure that the MDK productremained at the forefront of TV everywhere technology, and undertook development work to add the Sony PS3 and PS4 consoles as well as theMicrosoft Xbox One console. Secure Video Encoding: In order to offer a vertically integrated solution that increases the value proposition for our customers and frees us from relying on expensive third party web-centric Online Video Platforms (OVPs), Massive has started work on a video encoding solution to meet with the needs of Multiple Service Operators (“MSO”) and Broadcast customers. Massive believes offering proprietary secure video encoding will lead to cost reduction for our clients and a new source of revenue for Massive. Secure Video Encoding is part of the MSM solution and offer’s studio-grade digital rights management (DRM) through our partnership with Google’s Widevine DRM business (Massive is certified Widevine Implementation Partner) and passed essential MPAA security audits in the first quarter of 2014. Massive Products MSM: Massive’s Multi-Service Storefront Manager’s (MSM) development was accelerated in 2013 as it is our belief that it’s flexibility of video and content management will allow us to make a significant improvement against our own, and more importantly versus the rest of the industry’s Video Content Management solutions. MSM has been successfully developed to the point where it will go-live with its first customer in the second quarter of 2014 and will continue to be subject to development for some years thereafter, as we extend the product to meet it’s long-term goals. MUI: The market for TV Everywhere applications has recently entered a consolidation phase, with customers more interested in reducing capital outlay while widening device coverage, than in building bespoke solutions. In early 2013 Massive put forth a plan to introduce a set of off-the-shelf user interfaces, which customers could integrate to their server side services cheaply, rather than build applications from the ground up. These off-the-shelf interfaces are known as MUI. We have already seen significant customer acceptance, including a number of customers in development and/or preparing to launch across 2014. MDK: The landscape for devices on which consumers engage with video is ever changing, and increasingly fragmented each year as more business try to ensure their place in the future of video entertainment by introducing their own hardware, creating a situation where software developers struggle to maintain application portability across devices. MDK is Massive’s product to address fragmentation in the consumer electronics space. A software component library for multi-platform media portal application development, a reusable modular MVC architecture for use across multiple platforms, a set of device and graphic management abstractions and a build workflow for rapidly bringing media portals to market across multiple devices, which pulls together all of the above. MVC simplifies and reduces capital and operational outlay to introduce bespoke applications to market, and evolve them in market. MVP: As the market place for TV Everywhere applications already has, we believe the Server side to TV everywhere applications is about to a consolidation phase, where MSOs and Broadcaster move away from their “large corporate vendor” IPTV back ends for reasons of cost, a perceived lack of flexibility and a need to engage more dynamically with their users through a faster moving, solution where change can be more readily introduced. Massive has created MVP for this market. MVP is a SaaS model enterprise grade video platform that is fully vertically integrated, and hosted on Amazon AWS infrastructure and managed by Massive. MVP features all software for a complete video business, including CRM, analytics, CMS, encoding, recommendations, consumer user interface and more, pre-integrated ready for use, dramatically reducing the time to market technical risk and capital outlay associated with entering the online video market. MISL: A hosted API an integration layer which provides essential server side logic and architecture to any video deployment. Strategy, Opportunities, Challenges, and Risks Today video content is consumed across more devices and on more applications than ever before. Similarly, content is offered by a greater and more diverse number of businesses as the continued disruption of the video rental, television broadcast, and cable TV industries continues, driven by the opportunities for new consumption methods and experiences created by the Internet and the increasing capabilities of interactive devices, capable of secure high resolution video playback. As such, Massive’s licensing and services markets are characterized by rapid technological changes, new product introductions, changing video consumer and licensee demands and evolving industry standards that present a high risk of obsolescence. These changes also present us with opportunities to provide richer user experiences, to engage consumers through new and emerging delivery channels, and to drive licensee satisfaction through the vertical integration of our end-to-end video solution, Massivision. 7 ITEM 1. BUSINESS - continued License Revenue Sectors Content creators and distributors are increasingly focused on delivering content across a multitude of platforms and devices with varying bandwidth and performance capabilities, including PCs, connected TVs, set-top boxes, gaming consoles, connected Blu-ray Disc players, and various mobile devices. We believe this challenge provides opportunities whereby we can provide solutions to optimize the end user experience online and across portable devices to help drive content sales. Massive’s product suite offers solutions into various markets with demand for off-the-shelf, proven and manageable technologies. With our continued product evolution, Massive is focused on expanding the breadth of licensing opportunities with existing clients, and offer a wider and more attractive portfolio to new clients. It is our belief that our vertically integrated solution will drive product uptake in new licensees, affording Massive the opportunity to earn a growing percentage of sales from a stable revenue base. Markets Telco/MSO Market In our Telecommunication (“Telco”)/MSO market we derive the majority of our revenue from licenses, with key licensee’s including British Telecom and Telstra, the premier Telco in the UK and Australia, two of Massive’s key markets. The rich integration capabilities and flexibility of our Video Content Management solutions are critical to meeting the demands by Telco’s to sell transactional and subscription video packages. As Massive gains further traction in this market and invests in the growth of its international sales organizations, we expect to grow our Telco sector as the cost benefits associated with the Massivision Suite meet the requirements of cost conscious Telcos who expect increased ROI on their video investments, as the online pay TV market starts to mature. Broadcast Market The broadcast market is increasingly important for Massive. Massive’s products are becoming increasingly relevant to Broadcasters, as they start to offer time shifting catch-up TV services which must mimic broadcast technology, and be on every device and not just on selected high-end Smart TVs. Further, broadcasters are putting strategies in place to ensure their ongoing relevance and advertising revenue in a non-linear TV reality, where statistics show a fall in engagement with broadcast TV, as younger consumers shift to consuming content on non-DTT broadcast devices, such as games consoles and tablets. To this end in 2013 Massive won a number of key broadcast projects in Australia, adding to keystone accounts such as Channel Five in the UK, that will underwrite Massive’s credibility in the area, drive license revenue and pave the way to further global licensing opportunities in this vertical. Content Owner Market The Content Owner market is a new market, which Massive believes will be a large growth area in the mid to long term. We believe this market, where content owners will go direct to consumer over the Internet rather than through a middleman broadcaster or content aggregator will present an opportunity for our Massivision Managed Video Platform (MVP) solution to help client extract higher licensing revenue in exchange for a greatly reduced Capital Expenditure cost for MVP licensees, and better position Massive to capture and lead this new market. Massivision’s MVP offers extended licensing opportunities beyond regular licensing, including hosting, and CDN charges. Hospitality Market The Hospitality market is a new market for Massive, and is a market we feel is ready for disruption. The Hospitality market is today dominated by solutions from incumbent vendors, which have lacked investment, and fall prey to new web-based technologies, like those offered by Massive. From discussions with existing vendors and with Hospitality groups, Massive sees two opportunities for growth in this sector: Helping technology vendors meet the new Apple-driven expectation for usability and high quality and engaging interaction. Existing hotel technology vendors recreate their existing systems based around the Massivision Platform, enabling them to lower their operational costs, increase the devices they can reach, and sell more video through enhanced recommendations and content management. Working directly with hotel chains to create integrated and customer centric entertainment, booking, and hotel-information systems to help them strengthen their customer relationships, add visibility to their identity and breakaway from older, homogenized entertainment to maximize in room entertainment revenue. Most importantly, hotels are now looking to move their experience to Mobile and Tablet devices to allow for a longer relationship between hotel guest and brand that goes beyond their stay. The Massivision Platform is well placed to address these needs through the Massivision suite, offering in room Video purchasing and the opportunity to extend the viewing window beyond a guest’s stay and delivering content over the internet using recommendation systems to upsell further hotel stays and content viewing. 8 ITEM 1. BUSINESS - continued Airline Market The airline in-flight entertainment market is currently a very dynamic sector of the market as long-haul, high-value carriers compete to differentiate themselves. Airlines understand that one of the key differentiators is the perception passengers have of the airline brand through the quality of the in-flight entertainment experience, making this part of the travel experience an area of focus and high investment for airline management teams. Massive already has a successful design-only practice around in-flight-entertainment experiences.As airlines become keen to own the customer mindshare for longer periods of time, demand is growing to offer their entertainment pre and post-flight through tablet and mobile devices. This move is additionally driven by new technology, such as in flight Wi-Fi and the ability to sell in-flight internet access, and the desire to lower the cost and/or weight of their aircraft by not fitting in-flight-entertainment systems and instead relying on consumers bringing their own device. Massive is well placed to capitalize on these trends through its Massivision product suite. MDK offers a unique platform for Mobile and Tablet application development, driving during-flight and post-flight opportunities to merchandise content and surface content to passengers before they board. This is a new revenue vertical for Massive and where Massive is well positioned for success as we move to take our technology and experience from other verticals to the airline market. Automotive Market The automotive market is an emerging market where rich interaction experiences are only now becoming possible thanks to advances in technology, such as manufacturers providing open access to engine informatics, control over infotainment components, access to connectivity and large in-dash consoles for applications to run on. Massive has a two-fold opportunity here, firstly to lead the conceptualization of interactions that work in the automotive space and secondly to capitalize on MDK to provide a scalable development platform to enabledevelopers to bring applications to vehicles. Partnership Market We believe many opportunities exist within the area defined by partnerships, where content can be offered through non-traditional ways. In this sector, Partner businesses would license the Massivision MVP solution, and use their paths to consumers to drive sales of Video, or use Video as a build-on around their existing product. Examples of this could be Magazines coming with a key to enable a movie online movie club, or an airline bundling a streaming movie with premium tickets. Professional Services and Other Revenue Professional services and other revenue consist of services such as implementation, software customizations and project management for customers who require customized builds. These arrangements are typically priced on a fixed fee basis with a portion due upon contract signing and the remainder due when the related services have been completed. Growth Strategy Massive is committed to providing the highest quality experience and business advantage to its customers through its innovative software and services. The company’s business strategy is predicated upon its unique ability to design and develop its own operating technologies and services to provide its customers new products and solutions with superior operability, efficient integration, and impeccable execution. Because Massive has demonstrated its products and services to be of top-tier enterprise quality as evidenced through substantial contracts with 'number one' national telecoms, cable TV operators and broadcasters across four continents, the company possesses a realistic and qualified opportunity to become an industry leader in the TV Everywhere category and to achieve significant market penetration globally. The company believes ongoing investment in R&D is critical to the development and sale of innovative services and technologies. As part of its strategy, the company continues to expand its technology platform for the management and delivery of film, TV and video based entertainment content and applications. Growing a technology business requires a careful balance of these R&D and product development programs working in tandem with market intelligence and development, strong technical sales and a capable expert production force that can rapidly expand with the demand to deliver to an ever-increasing client base. Key elements of Massive's growth strategy to acquire new customers and grow revenue include: continuing to innovate as technologists and designers, building our brand globally via PR and marketing, increasing the size of our sales force and expanding our geographic presence into all relevant markets where entertainment providers seek new and better ways to commercialize their content. While we expect strong growth in the markets for our products and services for the foreseeable future, it is possible that the growth in some or all of these markets may not meet our expectations, or materialize at all. Recent Events On March 26, 2014, we entered into a binding letter of intent with our Chief Executive Officer, Ronald Downey, to acquire Wunderkind Group Pty Ltd. (“Wunderkind”).Mr. Downey is the majority shareholder of Wunderkind. Under the terms of the Letter of Intent, we intend to purchase, directly or through a subsidiary, all the outstanding shares of Wunderkind in exchange for a convertible promissory note issued by the Company. 9 ITEM 1. BUSINESS - continued The principal amount of the promissory note will be $5.5 million and it will be convertible into 45% of the total shares of common stock issued and outstanding of the Company on a fully diluted post-transaction basis. We shall have until April 26, 2014, to complete financial, legal and business due diligence of Wunderkind and the Letter of Intent shall not be enforceable upon the discovery of any material non-disclosed information or event during our due diligence of Wunderkind.The closing of the transaction contemplated by the letter of intent is conditioned upon the approval and consent of our majority shareholder, Southport Lane Management, LLC, our board of directors, and Wunderkind’s board of directors, respectively.The closing is also subject to us obtaining a satisfactory fairness opinion with regard to transaction. Industry and Economic Factors Our industry’s growth is driven by the ongoing proliferation of connected devices, enhanced broadband connectivity and changing consumer behavior. The industry is evolving from traditional broadcast television to multi-screen over-the-top, or (“OTT”), and multi-platform premium video-on-demand solutions. Today, there is broad and growing industry demand for a platform technology to support video experiences on browsers, smartphones, tablets, smart TVs and other connected devices. Broadband connectivity is expanding and there is an ongoing shift in consumer behavior to on-demand and mobile premium content, as well as social media. Competition We compete with other similar technology and software providers such as Brightcove, Ooyala, Espial, Accedo, Cisco, Erickson and others, as well as video-sharing and on-line video platform sites such as YouTube, in-house solutions, media processing services and certain niche technology providers. Some of our actual and potential competitors may enjoy competitive advantages over us, such as larger sales & marketing budgets, as well as greater financial, geographical presence, technical and other resources. The market for video and media content distribution solutions is fragmented, rapidly evolving and highly competitive. The mix of factors relevant in any given situation varies with regard to each prospective customer. We believe we compete favorably with respect to all of these factors with a ‘win’ rate of 92% for every pitch we compete in. Some of our competitors have made or may make acquisitions or enter into partnerships or other strategic relationships to offer a more comprehensive service than we do. These combinations may make it more difficult for us to compete effectively, including on the basis of price, sales and marketing programs, technology or service functionality. We expect these trends to continue as organizations attempt to strengthen or maintain their market positions. Research and Development Over many years, our R&D efforts have been based on rigorous horizon analysis which assists us in predicting growth or change in trends such as global high-speed network capacity, connected device evolution, content rights issues and consumer/viewer behaviours. This research helps us anticipate what the future offerings of entertainment service providers might be and to better predict what the associated demands of their consumer users and viewers will be. This constant focus on two to five years into the future has enabled Massive to deliver new IPTV platform software solutions that meet the current, state-of-the-art, needs of our clients with new solutions, and inform our product development teams as theycan more accurately adjust the functionality and scalability of our existing technologies. As well as bringing new technologies to market to meet our clients evolving needs, we are required to support continually changing technical requirements such as new operating systems or new internet connected devices. Our ability to provide this ongoing expertise and support based upon a strong R&D program plays an important part in our ability to maintain our competitive advantage. Through Massive's established work delivering online TV and video software solutions and services to our tier one broadcast and telecommunications clients, we have determined that the TV, film, broadcast and home entertainment industries, a marketplacetraditionally dominated by a few key players, was moving into a disruptive phase driven by improvements in the cost and availability of key enabling technologies and change in consumer behaviour. In this disruptive phase we anticipate a large wave of new entrants into the market, operating independently of traditional business in the space, leveraging the internet as a distribution channel for subscription, transactional and advertising-supported video content. Capitalising on this industry transition, over the last four years Massive has undertaken a phase of R&D to deliver key technologies for new entrants and established business, to increase the flexibility with which content can be monetised over the internet, and simultaneously reduce the time, cost and complexity of bringing a complete TV Everywhere strategy to market; meeting the need of our clients for speed to market and increased ROI on their Video assets and technology spend. Looking forward, Massive maintains a multi-year roadmap to further drive our strategy of using vertical integration and increased cross system functionality to drive video consumption and offer new opportunities for monetisation, whilst closely monitoring our industry globally to continually refine our new product introduction strategy. 10 ITEM 1. BUSINESS - continued We conduct our research and development activities at a number of locations, including Australia and the United Kingdom. There were no research and development expenses included in our consolidated statements of operations for the years ended December 31, 2013 and 2012.We capitalized $149,293 and $0 in development costs for the year ended 2013 and 2012, respectively. Over the long term, we believe that research and development expenses, as a percentage of revenue, will increase, but will vary depending upon the mix of revenue from new and existing products, features and functionality, as well as changes in the technology that our technology must support, such as new operating systems or new Internet-connected devices. Technology and Intellectual Property While historically we have not focused on the development of patents and have successfully relied upon use precedent, the continued evolution of the company, our market segments and industry-wide trends in patent portfolio strategy has resulted in us giving greater emphasis to the development of an intellectual property portfolio in recent periods. In the coming year we will work towards deeper research driven development, which we are confident will generate patentable material, and will underpin our long term technical strategy of providing products which simplify and reduce the cost of operating video services. In addition, we rely upon confidentiality agreements signed by our employees, consultants and third parties, and trade secret laws of general applicability, to safeguard our software and technology. Governmental Regulation We are subject to risks associated with governmental regulation and legal uncertainties. Few existing laws or regulations specifically apply to the Internet, other than laws and regulations generally applicable to businesses. Many laws and regulations relating to internet use and data storage, however, are pending and may be adopted in to greater or lesser extents within theglobal territories in which we operate.These laws may relate to many areas that impact our business, including content issues (such as obscenity, indecency and defamation), caching of content by server products and the convergence of traditional communication services with Internet communications, including the future availability and pricing of broadband transmission capability and wireless networks. These types of regulations are likely to differ between countries and other political and geographic divisions, and are likely to beimplemented in differing ways across differinggeopolitical regions, with varying levels ofsuccess driven by relative levels awareness of technology issues of legislators, or other political agendas, and may affect the growth, price or availability of theinternet, and specifically it’s ability to deliver internet driven content to a wide population. Theimplementation of any laws may have a detrimental impact to our business,meaning that our customers cannot work with us to achieve the scale required at a viable price point to use our products and services thus harming our business in such areas. Our products and services may, if they fallout withpermittedactivities for internet products in any future laws become subject to investigation andregulation by data protection or legislative authorities in the areas inwhich we operate, which could lead to additional costs for us driven by compliance. Employees As of December 31, 2013, the Company had 75 employees, of which 40 employees worked in our technology division on product research, development and technical services, and 24 employees worked in our UX and UI design division. None of our employees are represented by a labor union or covered by a collective bargaining agreement and we consider our relationship with our employees to be in good standing. ITEM 1A. RISK FACTORS You should carefully consider the risks described below and the other information in this Interim Report on Form8-K. Our business, prospects, financial condition, or operating results could be harmed by any of these risks, as well as other risks not currently known to us or that we currently consider immaterial. If any of such risks and uncertainties actually occurs, our business, financial condition or operating results could differ materially from the plans, projections and other forward-looking statements included in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this report and in our other public filings. The trading price of our common stock could decline due to any of these risks, and, as a result, you may lose all or part of your investment. Risks related to our business Our business is substantially dependent upon the continued growth of the market for on-demand software solutions. We expect to continue to derive a substantialportion of our revenue from the sale of our Massivision product suite, technical and design services. As a result, widespread acceptance and use of the products plus services business model is critical to our future growth and success. Under the perpetual or periodic license model for software procurement, users of the software would typically install and operate the applications on their hardware. As we move to offering on-demand hosted products we may be exposed to risk, as companies are occasionally predisposed to maintaining control of their information technology, or IT, systems and infrastructure, thus there may be resistance to the concept of accessing software as a service provided by a third party. In addition, the market for on-demand software solutions is still evolving, and competitive dynamics may cause pricing levels to change as the market matures and as existing and new market participants introduce new types of solutions and different approaches to enable organizations to address their technology needs. As a result, we may be forced to reduce the prices we charge for our products and may be unable to renew existing customer agreements or enter into new customer agreements at the same prices and upon the same terms that we have historically. If the market for on-demand software solutions fails to grow, grows more slowly than we currently anticipate or evolves and forces us to reduce the prices we charge for our products, our revenue, gross margin and other operating results could be materially adversely affected. 11 ITEM 1A. RISK FACTORS - continued The success of our business depends on our licensees adequately marketing their online video services. Although we place minimum purchase flag fall charges in each license agreement for MVP which cover our raw costs on a licensee by licensee basis our revenue and results of operations may be adversely affected if licenses fail to market their online video services adequately and ultimately fail to create the adequate content views. Our business model depends on the continuation of certain media viewing device consumer habits. Today the fragmentation of devices is advantageous to the Massivision product strategy. In an unlikely scenario viewing habits could change to converge upon a single device, for example the Tablet Computer, thus reducing the need for a multi-device development solution such as MDK. It should be noted that this would not affect other products, such as MUI or MSM. Such a change in viewing habits could adversely affect our revenue and results of operations. If other market participants in the on-demand software market create secure viewing solutions similar to those of the Company, we may be negatively impacted. Our market is today defined by creating tools and technologies to enable licensees to securely manage and offer their view from a “closed garden” of their own content, carrying their unique brand elements and offers. Should a viable business emerge that carried a brand of its own and which provided tools to manage and offer content through its own portal and applications and thatcontent owners felt comfortable with, our approach to the market could become compromised, which could adversely affect our revenue and results of operations. A small number of our licensees or customers may represent a significant percentage of our licensing, products, or services revenue. Although we always have agreements with these licensees or customers, these agreements may not require any minimum purchases or minimum royalty fees and do not prohibit licensees from using competing technologies or customers from purchasing products and services from competitors. Because many of our markets are rapidly evolving, customer demand for our technologies and products can shift quickly.If we lose business generated from such licensees, it could adversely affect our revenue and results of operations. Weakness in general economic conditions may suppress consumer demand in our markets. Many of the products in which our technologies are incorporated are discretionary goods, such as PCs, televisions, set-top boxes, Blu-ray Disc players, video game consoles, audio/video receivers, mobile devices, in-car entertainment systems, and home-theater systems. Weakness in general economic conditions may also lead to licensees and customers becoming delinquent on their obligations, resulting in a higher level of write-offs. Economic conditions may increase underreporting and non-reporting of royalty-bearing revenue by our licensees as well as increase the unauthorized use of our technologies, which could adversely affect our revenue and results of operations. Our ability to maintain and strengthen our brand will depend heavily on our ability to develop innovative technologies for the entertainment industry, to enter into new markets successfully, and to provide high quality products and services in these new markets. Building greater awareness around the Massivision brand is vital to expanding our products and services business geographically, as well as our ability to enter the new markets we are pursuing for our products, including our recently released Massivision Managed Video Platform (MVP) which is targeted at mid-sized video service providers. Our continued success relies on our reputation for providing high quality enterprise technologies, products, and services to tier one entertainment providers around the world. If we fail to promote and maintain the Massive Interactive brand successfully our business growth may slow. Further, we believe that the strength of our brand may affect the likelihood that our technologies are adopted as industry standards in various markets. Our ability to maintain and strengthen our brand will depend heavily on our ability to develop innovative technologies for the entertainment industry, to enter new markets successfully, and to provide high quality products and services in these new markets. If we are unable to maintain and strengthen our brand, our business and our operating results could be negatively impacted. 12 ITEM 1A. RISK FACTORS - continued The future growth of our licensing revenue will depend upon our success in new and existing markets and we may not be able to identify, develop, acquire, market, or support new or enhanced technologies or products for such markets on a timely basis, The future growth of our licensing revenue will depend upon our success in new and existing markets, such as Telco, broadcast, in-flight, automotive direct to consumer, for our technologies. Our future success depends on our ability to enhance our technologies and products and to develop new technologies and products that address the needs of the market in a timely manner. The development of enhanced and new technologies and products is a complex, uncertain process requiring high levels of innovation, highly-skilled engineering and development personnel, and the accurate anticipation of technological and market trends. We may not be able to identify, develop, acquire, market, or support new or enhanced technologies or products on a timely basis. Our future growth will depend, in part, upon our expansion into areas beyond our core Telco and broadcaster markets. Our future growth will depend, in part, upon our expansion into areas beyond our core Telco and broadcaster markets. In addition to our core initiatives, we are exploring other areas that facilitate delivery of digital entertainment, such as video solutions for the hospitality, automotive and healthcare markets. In order to be successful in these markets, we will need to cultivate new industry relationships to bring our products, services, and technologies to market. Complications in one or more of these markets could limit our ability to successfully execute on our growth strategy. Our competitors may have greater financial and other resources than we do and those advantages could make it difficult for us to compete with them. The markets for entertainment industry technologies are highly competitive, and we face competitive threats and pricing pressure in our markets. Consumers may perceive the quality of the application user experience or feature set produced by some of our competitors’ technologies to be equivalent or superior to the application user experience or feature set experience produced by our technologies. Some of our current or future competitors may have significantly greater financial, technical, marketing, and other resources than we do, or may have more experience or advantages in the markets in which they compete. While many of our competitorsare able to raise capital, add contract margins to gain market share and outsource much of their non-strategic, they may also be able to offer integrated system solutions in markets for entertainment technologies on a royalty-free basis or at a lower price point than we are able to given our operational structure and tservices, including audio, video, and other technologies, which could potentially make our services and technologies less compelling to the market, which could harm our operating results and stock price. In addition. markets for the application development and video platforms in which our technologies are incorporated are intensely competitive and price sensitive. We expect to face increased royalty pricing pressure for our technologies as we seek to drive the adoption of our technologies into new online video brands from our licensees, as they move to offer online content on a wide set of devices, such as tablets, smartphones, SmartTVs,. As licensees move the online video products from the emerging market to consolidation phase they learn more about their operating costs, and are pushed for increased profitability, which can result in downward pressure on the licensing fees we charge and would also adversely affect our revenues We may not be able to continue working as a services provider as well as a products vendor, which is critically important for insight into our licensees’ roadmaps and future needs. We believe that the success we have had licensing our technologies to system licensees is due to the valuable insight we have from working as a services provider as well as a products vendor, gaining insight into a wide variety of our licensees roadmaps and ensuring that we have the technology to meet their needs. Should the business become unable to continue to gain this long-range foresight we may experience reduced competitiveness, our revenue and results of operations will be adversely affected, and it is critically important that our staff is viewed as trusted advisors as well as vendors. 13 ITEM 1A. RISK FACTORS - continued For our business to succeed, we need to attract and retain qualified employees and manage our employee base effectively. In order to be successful, we must attract, develop, and retain employees, including employees to work on our growth initiatives where our current employees may lack experience with the business models and markets we are pursuing. Competition for experienced employees in our markets can be intense. In order to attract and retain employees, we must provide a competitive compensation package, including cash and equity compensation. Our equity awards include stock options and restricted stock units, and the future value of these awards is uncertain, and depends on our stock price performance over time. In order for our compensation packages to be viewed as competitive, prospective employees must perceive our equity awards as a valuable benefit. If we are unable to hire and retain qualified employees, our business and operating results could be adversely affected. Establishing and maintaining relationships with a broad range of entertainment industry participants is important to maintain and to expand our business, and failure to do so could harm our business prospects. To be successful, we must maintain and grow our relationships with a broad range of entertainment industry participants, including: · Content creators, such as film directors, studios, music producers and mobile and online content producers; · Technology vendors, such as advertising platforms, DRM solution vendors, CRM vendors and the open source community; and · Device manufacturers. Relationships have historically played an important role in the entertainment markets that we serve. If we fail to maintain and strengthen these relationships, these entertainment industry participants may be less likely to purchase and use our technologies, products, and services, or create content incorporating our technologies, and our business and prospects could be materially adversely affected. Potential future strategic transaction, including acquisitions, could be difficult to integrate, divert the attention of key personnel, disrupt our business, dilute stockholder value and impair our financial results. We evaluate a wide array of possible strategic transactions, including acquisitions. We consider these types of transactions in connection with, among other things, our efforts to strengthen our core audio business and expand our business beyond sound technologies. Although we cannot predict whether or not we will complete any such acquisition or other transactions in the future, any of these transactions could be significant in relation to our market capitalization, financial condition, or results of operations. The process of integrating an acquired company, business, or technology may create unforeseen difficulties and expenditures. Foreign acquisitions involve unique risks in addition to those mentioned above, including those related to integration of operations across different geographies, cultures, and languages; currency risks; and risks associated with the economic, political, and regulatory environment in specific countries. Future acquisitions could result in potentially dilutive issuances of our equity securities, the incurrence of debt, contingent liabilities, amortization expenses, and write-offs of goodwill. Future acquisitions may also require us to obtain additional equity or debt financing, which may not be available on favorable terms or at all. Also, the anticipated benefits of our acquisitions may not materialize. We face various risks in integrating acquired businesses, including: · Diversion of management time and focus from operating our business to acquisition integration challenges; · Cultural and logistical challenges associated with integrating employees from acquired businesses into our organization; · Retaining employees, suppliers and customers from businesses we acquire; · The need to implement or improve internal controls, procedures, and policies appropriate for a public company at businesses that prior to the acquisition may have lacked effective controls, procedures, and policies; · Possible write-offs or impairment charges resulting from acquisitions; · Unanticipated or unknown liabilities relating to acquired businesses; and · The need to integrate acquired businesses’ accounting, management information, manufacturing, human resources, and other administrative systems to permit effective management. The failure to successfully evaluate and execute acquisitions or investments or otherwise adequately address these risks could materially harm our business and financial results. 14 ITEM 1A. RISK FACTORS - continued Our operating results may fluctuate from quarter to quarter, which could make them difficult to predict. Our quarterly operating results are tied to certain financial and operational metrics that have fluctuated in the past and may fluctuate significantly in the future. As a result, you should not rely upon our past quarterly operating results as indicators of future performance. Our operating results depend on numerous factors, many of which are outside of our control. In addition to the other risks described in this “Risk Factors” section, the following risks could cause our operating results to fluctuate: · our ability to retain existing customers and attract new customers; · the mix of annual and monthly customers at any given time; · the timing and amount of costs of new and existing marketing and advertising efforts; · the timing and amount of operating costs and capital expenditures relating to expansion of our business, operations and infrastructure; · the cost and timing of the development and introduction of new product and service offerings by us or our competitors; Our long-term success depends, in part, on our ability to expand the sales of our products to customers globally, and thus our business is susceptible to risks associated with international sales and operations. We currently maintain offices and have sales personnel in Australia, France, United States, and the United Kingdom, and we intend to expand our international operations. Any international expansion efforts that we may undertake may not be successful. These risks include: · lack of familiarity and burdens of complying with foreign laws, legal standards, regulatory requirements, tariffs, and other barriers; · unexpected changes in regulatory requirements, taxes, trade laws, tariffs, export quotas, custom duties or other trade restrictions; · difficulties in managing systems integrators and technology partners; · differing technology standards; · longer accounts receivable payment cycles and difficulties in collecting accounts receivable; · difficulties in managing and staffing international operations and differing employer/employee relationships; · fluctuations in exchange rates that may increase the volatility of our foreign-based revenue; · potentially adverse tax consequences, including the complexities of foreign value added tax (or other tax) systems and restrictions on the repatriation of earnings; · uncertain political and economic climates; and · reduced or varied protection for intellectual property rights in some countries. These factors may cause our costs of doing business in these geographies to exceed our comparable domestic costs. Operating in international markets also requires significant management attention and financial resources. Any negative impact from our international business efforts could negatively impact our business, results of operations and financial condition as a whole. We must keep up with rapid technological change to remain competitive in a rapidly evolving industry. The online video platform market is characterized by rapid technological change, frequent new product and service introductions and evolving industry standards. Our future success will depend on our ability to adapt quickly to rapidly changing technologies, to adapt our services and products to evolving industry standards and to improve the performance and reliability of our services and products. To achieve market acceptance for our products, we must effectively anticipate and offer products that meet changing customer demands in a timely manner. Customers may require features and functionality that our current products do not have. If we fail to develop products that satisfy customer preferences in a timely and cost-effective manner, our ability to renew our contracts with existing customers and our ability to create or increase demand for our products will be harmed. We may experience difficulties with software development, industry standards, design or marketing that could delay or prevent our development, introduction or implementation of new products and enhancements. The introduction of new products by competitors, the emergence of new industry standards or the development of entirely new technologies to replace existing offerings could render our existing or future products obsolete. If we are unable to successfully develop or acquire new features and functionality, enhance our existing products to anticipate and meet customer requirements or sell our products into new markets, our revenue and results of operations will be adversely affected. If we are unable to retain our existing customers, our revenue and results of operations will be adversely affected. We sell our products pursuant to agreements that are generally for monthly, quarterly or annual terms. Our customers have no obligation to renew their subscriptions after their subscription period expires, and these subscriptions may not be renewed on the same or on more profitable terms. As a result, our ability to retain our existing customers and grow depends in part on subscription renewals. We may not be able to accurately predict future trends in customer renewals, and our customers’ renewal rates may decline or fluctuate because of several factors, including their satisfaction or dissatisfaction with our services, the cost of our services and the cost of services offered by our competitors, reductions in our customers’ spending levels or the introduction by competitors of attractive features and functionality. If our customer retention rate decreases, we may need to increase the rate at which we add new customers in order to maintain and grow our revenue, which may require us to incur significantly higher advertising and marketing expenses than we currently anticipate, or our revenue may decline. If our customers do not renew their subscriptions for our services, renew on less favorable terms, or do not purchase additional functionality or subscriptions, our revenue may grow more slowly than expected or decline, and our profitability and gross margins may be harmed. 15 ITEM 1A. RISK FACTORS - continued We depend on the experience and expertise of our executive officers, senior management team and key technical employees, and the loss of any key employee could have an adverse effect on our business, financial condition and results of operations. Our success depends upon the continued service of our executive officers, senior management team and key technical employees, as well as our ability to continue to attract and retain additional highly qualified personnel. Each of our executive officers, senior management team, key technical personnel and other employees could terminate his or her relationship with us at any time. In addition, because of the nature of our business, the loss of any significant number of our existing engineering, project management and sales personnel could have an adverse effect on our business, financial condition and results of operations. Our business and operations have experienced rapid growth and organizational change in recent periods, which has placed, and may continue to place, significant demands on our management and infrastructure. If we fail to manage our growth effectively and successfully recruit additional highly-qualified employees, we may be unable to execute our business plan, maintain high levels of service or address competitive challenges adequately. We increased our number of full-time employees from 50 as of December31, 2012, to 80 as of December31, 2013. Our headcount and operations have grown, both domestically and internationally, since our inception. This growth has placed, and will continue to place, a significant strain on our management, administrative, operational and financial infrastructure. We anticipate further growth will be required to address increases in our product and service offerings and continued international expansion. Our success will depend in part upon the ability of our senior management team to manage this growth effectively. To do so, we must continue to recruit, hire, train, manage and integrate a significant number of qualified managers, technical personnel and employees in specialized roles within our company, including in technology, design, sales and marketing. If our new employees perform poorly, or if we are unsuccessful in recruiting, hiring, training, managing and integrating these new employees, or retaining these or our existing employees, our business may suffer. In addition, to manage the expected continued growth of our headcount, operations and geographic expansion, we will need to continue to improve our information technology infrastructure, operational, financial and management systems and procedures. Our expected additional headcount and capital investments will increase our costs, which will make it more difficult for us to address any future revenue shortfalls by reducing expenses in the short term. If we fail to successfully manage our growth we will be unable to successfully execute our business plan, which could have a negative impact on our business, financial condition or results of operations. Our business growth objectives may be impeded by delays in new product and service introduction and innovation. Massive, like all companies operating within the technology domain, face technology risks, driven by reliance on third party vendors, changes in industry approaches, new market entrants, new devices and platforms, new standards and the falling price of technology leading to new commercial strategies. These risks may be within our control and may be beyond our control and may negatively affect our ability to introduce products to market in line with the timescales in which we account for them in our strategy and projections, leading to costs in our technology, marketing and sales operations and leading to unsuccessful launches of new technology through it missing a time to market, functionality or cost objective. Delays or failings in any of these matters could hinder or prevent the achievement of our growth objectives and hurt our business. Our business performance could be negatively affected by technology infrastructure Our success as a business depends, in some part, on our ability to provide a consistently high-quality digital experience to our business to business customers end consumers via our relationships with infrastructure providers for the distribution and delivery of online media generally. By policy we do not operate any physical infrastructure at all, as such we are entirely reliant on third party infrastructure, which our products and services operate upon. There is no guarantee that our relationships and infrastructure will not experience problems or other performance issues. Any issues could seriously impair the quality and reliability of our delivery of digital media to end users. Issues associated with our hosting partners are out with our control, as such we have chosen industry leading partners only, to partner with, to give us some confidence in infrastructure availability. Unavailability of infrastructure may lead to costs to the business driven by our failing to meet our obligations to our customers, which may lead to damage of our reputation and may impact on our future ability to sell our products. Further should the needs of our customers dramatically change, or the industry change to put greatly increased demands on infrastructure, we may not be able to scale our infrastructure and technology architecture to meet those or other demands. In this situation our business may incur costs as we build new systems to meet with any increased demands during which time we may experience problems selling our technology. 16 ITEM 1A. RISK FACTORS - continued We face significant competition and may be unsuccessful against current and future competitors. If we do not compete effectively, our operating results and future growth could be harmed. We compete with other online video platforms and media processing services, as well as larger companies that offer multiple services, including those that may be used as substitute services for our products. Competition is already intense in these markets and, with the introduction of new technologies and market entrants, we expect competition to further intensify in the future. In addition, some of our competitors may make acquisitions, be acquired, or enter into strategic relationships to offer a more comprehensive service than we do. These combinations may make it more difficult for us to compete effectively. We expect these trends to continue as competitors attempt to strengthen or maintain their market positions. Demand for our services can be sensitive to price. Many factors, including our technology costs, and our current and future competitors’ pricing and marketing strategies, can significantly affect our pricing strategies. There can be no assurance that we will not be forced to engage in price-cutting initiatives, or to increase other expenses to attract and retain customers in response to competitive pressures, either of which could have a material adverse effect on our revenue, operating results and resources. We will likely encounter significant, growing competition in our business from many sources, including portals and digital media retailers, search engines, social networking and consumer-sharing services companies, broadband media distribution platforms, technology suppliers, direct broadcast satellite television service companies and digital and traditional cable systems. Many of our present and likely future competitors have substantially greater financial, marketing, technological and other resources than we do. Some of these companies may even choose to offer services competitive with ours at no cost as a strategy to attract or retain customers of their other services. If we are unable to compete successfully with traditional and other emerging providers of competing services, our business, financial condition and results of operations could be adversely affected. We rely on software licensed from other parties. The loss of software from third parties could increase our costs and limit the features available in our products and services. Components of our product offerings include various types of software licensed from unaffiliated parties. For example, some of our products incorporate software licensed from Amazon, Microsoft and Google. If any of the software we license from others or functional equivalents thereof were either no longer available to us or no longer offered on commercially reasonable terms, we would be required to either redesign our services and products to function with software or services available from other parties or develop these components ourselves. In either case, the transition to a new service provider or an internally-developed solution could result in increased costs and could result in delays in our product launches and the release of new service and product offerings. Furthermore, we might be forced to temporarily limit the features available in our current or future products. If we fail to maintain or renegotiate any of these software or service licenses, we could face significant delays and diversion of resources in attempting to license and integrate functional equivalents. If our software products contain serious errors or defects, then we may lose revenue and market acceptance and may incur costs to defend or settle claims. Complex software applications such as ours often contain errors or defects, particularly when first introduced or when new versions or enhancements are released. Despite internal testing and testing by our customers, our current and future products may contain serious defects, which could result in lost revenue, lost customers, slower growth or a delay in market acceptance. Since our customers use our products for critical business applications, such as online video, errors, defects or other performance problems could result in damage to our customers. They could seek significant compensation from us for the losses they suffer. Although our customer agreements typically contain provisions designed to limit our exposure to claims, existing or future laws or unfavorable judicial decisions could negate these limitations. Even if not successful, a claim brought against us would likely be time-consuming and costly and could seriously damage our reputation in the marketplace, making it harder for us to sell our products. Unauthorized disclosure of data or unauthorized access to our service could adversely affect our business. Any security breaches, unauthorized access, unauthorized usage, virus or similar breach or disruption could result in loss of confidential information, personal data and customer content, damage to our reputation, early termination of our contracts, litigation, regulatory investigations or other liabilities. If our security measures, or those of our partners or service providers, are breached as a result of third-party action, employee error, malfeasance or otherwise and, as a result, someone obtains unauthorized access to confidential information, personal data or customer content, our reputation will be damaged, our business may suffer or we could incur significant liability. 17 ITEM 1A. RISK FACTORS - continued Techniques used to obtain unauthorized access or to sabotage systems change frequently and generally are not recognized until launched against a target. As a result, we may be unable to anticipate these techniques or to implement adequate preventative measures. If an actual or perceived security breach occurs, the market perception of our security measures could be harmed and we could lose sales and customers. Any significant violations of data privacy or unauthorized disclosure of information could result in the loss of business, litigation and regulatory investigations and penalties that could damage our reputation and adversely impact our results of operations and financial condition. Moreover, if a security breach occurs with respect to another software as a service, or SaaS, provider, our customers and potential customers may lose trust in the security of the SaaS business model generally, which could adversely impact our ability to retain existing customers or attract new ones. We use a limited number of data centers and cloud computing services facilities to deliver our services. Any disruption of service at these facilities could harm our business. We manage our services and serve all of our customers from three third-party data center facilities located in the United States and from a limited number of cloud computing services facilities. While we control the actual computer and storage systems upon which our platform runs, and deploy them to the data center facilities, we do not control the operation of these facilities. The owners of these facilities have no obligation to renew their agreements with us on commercially reasonable terms, or at all. If we are unable to renew these agreements on commercially reasonable terms, we may be required to transfer to new facilities, and we may incur significant costs and possible service interruption in connection with doing so. Any changes in third-party service levels at these facilities or any errors, defects, disruptions or other performance problems at or related to these facilities that affect our services could harm our reputation and may damage our customers’ businesses. Interruptions in our services might reduce our revenue, cause us to issue credits to customers, subject us to potential liability, and cause customers to terminate their subscriptions or harm our renewal rates. These facilities are vulnerable to damage or service interruption resulting from human error, intentional bad acts, earthquakes, hurricanes, floods, fires, war, terrorist attacks, power losses, hardware failures, systems failures, telecommunications failures and similar events. The occurrence of a natural disaster or an act of terrorism, or vandalism or other misconduct, or a decision to close the facilities without adequate notice or other unanticipated problems could result in lengthy interruptions in our services. Our business may be adversely affected by third-party claims, including by governmental bodies, regarding the content and advertising distributed through our service. We rely on our customers to secure the rights to redistribute content over the Internet, and we do not screen the content that is distributed through our service. There is no assurance that our customers have licensed all rights necessary for distribution, including Internet distribution. Other parties may claim certain rights in the content of our customers. In the event that our customers do not have the necessary distribution rights related to content, we may be required to cease distributing such content, or we may be subject to lawsuits and claims of damages for infringement of such rights. If these claims arise with frequency, the likelihood of our business being adversely affected would rise significantly. In some cases, we may have rights to indemnification or claims against our customers if they do not have appropriate distribution rights related to specific content items, however there is no assurance that we would be successful in any such claim. We operate an “open” publishing platform and do not screen the content that is distributed through our service. Content may be distributed through our platform that is illegal or unlawful under international, federal, state or local laws or the laws of other countries. We may face lawsuits, claims or even criminal charges for such distribution, and we may be subject to civil, regulatory or criminal sanctions and damages for such distribution. Any such claims or investigations could adversely affect our business, financial condition and results of operations. We could incur substantial costs as a result of any claim of infringement of another party’s intellectual property rights. Alternative technology to permit us to continue offering, and our customers to continue using, our affected product or service. In addition, we may be required to indemnify our customers for third-party intellectual property infringement claims, which would increase the cost to us. An adverse determination could also prevent us from offering our products or services to others. Infringement claims asserted against us may have an adverse effect on our business, financial condition and results of operations. Our agreements with customers often include contractual obligations to indemnify them against claims that our products infringe the intellectual property rights of third parties. The results of any intellectual property litigation to which we might become a party, or for which we are required to provide indemnification, may force us to do one or more of the following: · cease selling or using products or services that incorporate the challenged intellectual property; 18 ITEM 1A. RISK FACTORS - continued · make substantial payments for costs or damages; · obtain a license, which may not be available on reasonable terms, to sell or use the relevant technology; or · redesign those products or services to avoid infringement. If we are required to make substantial payments or undertake any of the other actions noted above as a result of any intellectual property infringement claims against us or any obligation to indemnify our customers for such claims, such payments or costs could have a material adverse effect upon our business and financial results. Confidentiality agreements with employees and others may not adequately prevent disclosure of trade secrets and other proprietary information. We have devoted substantial resources to the development of our technology, business operations and business plans. In order to protect our trade secrets and proprietary information, we rely in significant part on confidentiality agreements with our employees, licensees, independent contractors, advisers and customers. These agreements may not be effective to prevent disclosure of confidential information, including trade secrets, and may not provide an adequate remedy in the event of unauthorized disclosure of confidential information. In addition, others may independently discover trade secrets and proprietary information, and in such cases we would not be able to assert trade secret rights against such parties. To the extent that our employees and others with whom we do business use intellectual property owned by others in their work for us, disputes may arise as to the rights in related or resulting know-how and inventions. Laws regarding trade secret rights in certain markets in which we operate may afford little or no protection to our trade secrets. The loss of trade secret protection could make it easier for third parties to compete with our products by copying functionality. In addition, any changes in, or unexpected interpretations of, the trade secret and other intellectual property laws in any country in which we operate may compromise our ability to enforce our trade secret and intellectual property rights. Costly and time-consuming litigation could be necessary to enforce and determine the scope of our proprietary rights, and failure to obtain or maintain trade secret protection could adversely affect our competitive business position. Our use of “open source” software could negatively affect our ability to sell our services and subject us to possible litigation. A portion of the technology licensed by us incorporates “open source” software, and we may incorporate open source software in the future. Such open source software is generally licensed by its authors or other third parties under open source licenses. If we fail to comply with these licenses, we may be subject to certain conditions, including requirements that we offer our services that incorporate the open source software for no cost, that we make available source code for modifications or derivative works we create based upon, incorporating or using the open source software and that we license such modifications or alterations under the terms of the particular open source license. If an author or other third party that distributes such open source software were to allege that we had not complied with the conditions of one or more of these licenses, we could be required to incur significant legal expenses defending against such allegations and could be subject to significant damages, enjoined from the sale of our services that contained the open source software and required to comply with the foregoing conditions, which could disrupt the distribution and sale of some of our services. Fluctuations in the exchange rate of foreign currencies could result in currency transactions losses. We currently have foreign sales denominated in Australian dollars, British pound sterling, Euros, and may, in the future, have sales denominated in the currencies of additional countries in which we establish or have established sales offices. In addition, we incur a portion of our operating expenses in British pound sterling and Australian dollars and, to a lesser extent, other foreign currencies. Any fluctuation in the exchange rate of these foreign currencies may negatively impact our business, financial condition and operating results. We have not previously engaged in foreign currency hedging. If we decide to hedge our foreign currency exposure, we may not be able to hedge effectively due to lack of experience, unreasonable costs or illiquid markets. We may be required to collect sales and use taxes on the services we sell in additional jurisdictions in the future, which may decrease sales, and we may be subject to liability for sales and use taxes and related interest and penalties on prior sales. State and local taxing jurisdictions have differing rules and regulations governing sales and use taxes and these rules and regulations are subject to varying interpretations that may change over time. In particular, the applicability of sales and use taxes to our subscription services in various jurisdictions is unclear. We cannot assure you that we will not be subject to sales and use taxes or related penalties for past sales in states where we presently believe sales and use taxes are not due. We reserve estimated sales and use taxes in our financial statements but we cannot be certain that we have made sufficient reserves to cover all taxes that might be assessed.If one or more taxing authorities determines that taxes should have, but have not, been paid with respect to our services, we may be liable for past taxes in addition to being required to collect sales or similar taxes in respect of our services going forward. Liability for past taxes may also include substantial interest and penalty charges. Our client contracts typically provide that our clients must pay all applicable sales and similar taxes. Nevertheless, clients may be reluctant to pay back taxes and may refuse responsibility for interest or penalties associated with those taxes or we may determine that it would not be feasible to seek reimbursement. If we are required to collect and pay back taxes and the associated interest and penalties and if our clients do not reimburse us for all or a portion of these amounts, we will incur unplanned expenses that may be substantial. Moreover, imposition of such taxes on our services going forward will effectively increase the cost of such services to our clients and may adversely affect our ability to retain existing clients or to gain new clients in the areas in which such taxes are imposed. 19 ITEM 1A. RISK FACTORS - continued Government and industry regulation of the Internet is evolving and could directly restrict our business or indirectly affect our business by limiting the growth of our markets. Unfavorable changes in government regulation or our failure to comply with regulations could harm our business and operating results. Federal, state and foreign governments and agencies have adopted and could in the future adopt regulations covering issues such as user privacy, content, and taxation of products and services. Government regulations could limit the market for our products and services or impose burdensome requirements that render our business unprofitable. Our products enable our customers to collect, manage and store a wide range of data. The United States and various state governments have adopted or proposed limitations on the collection, distribution and use of personal information. Several foreign jurisdictions, including the European Union and the United Kingdom, have adopted legislation (including directives or regulations) that increase or change the requirements governing data collection and storage in these jurisdictions. If our privacy or data security measures fail to comply with current or future laws and regulations, we may be subject to litigation, regulatory investigations or other liabilities, or our customers may terminate their relationships with us. In addition, although many regulations might not apply to our business directly, we expect that laws regulating the solicitation, collection or processing of personal and consumer information could affect our customers’ ability to use and share data, potentially reducing demand for our services. The Telecommunications Act of 1996 and the European Union Data Protection Directive along with other similar laws and regulations prohibit certain types of information and content from being transmitted over the Internet. The scope of this prohibition and the liability associated with a violation are currently unsettled. In addition, although substantial portions of the Communications Decency Act were held to be unconstitutional, we cannot be certain that similar legislation will not be enacted and upheld in the future. Legislation like the Telecommunications Act and the Communications Decency Act could dampen the growth in web usage and decrease its acceptance as a medium of communications and commerce. Moreover, if future laws and regulations limit our customers’ ability to use and share consumer data or our ability to store, process and share data with our customers over the Internet, demand for our products could decrease, our costs could increase, and our results of operations and financial condition could be harmed. In addition, taxation of services provided over the Internet or other charges imposed by government agencies or by private organizations for accessing the Internet may be imposed. Any regulation imposing greater fees for Internet use or restricting information exchange over the Internet could result in a decline in the use of the Internet and the viability of Internet-based services, which could harm our business and operating results. If securities or industry analysts do not publish, or cease publishing, research or reports about us, our business or our market, or if they adversely change their recommendations regarding our stock, our stock price and trading volume could decline. The trading market for our common stock will be influenced by research and reports that industry or security analysts may publish about us, our business, our market or our competitors. If any of the analysts who may cover us adversely change their recommendations regarding our stock, or provide more favorable relative recommendations about our competitors, our stock price would likely decline. If any analyst who may cover us were to cease coverage of our company or fail to regularly publish reports on us, we could lose visibility in the financial markets, which in turn could cause our stock price or trading volume to decline. We do not expect to declare any dividends in the foreseeable future. We do not anticipate declaring any dividends to holders of our common stock in the foreseeable future. Consequently, investors may need to rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize any future gains on their investment. Investors seeking dividends should not purchase our common stock. We may be unable to meet our future capital requirements, which could limit our ability to grow. We believe our existing cash and cash equivalents will be sufficient to meet our anticipated working capital and capital expenditure needs over at least the next 12months. We may, however, need, or could elect to seek, additional funding at any time. To the extent that existing resources are insufficient to fund our business operations, our future activities for the expansion of our service and our product offerings, developing and sustaining our relationships and infrastructure for the distribution and delivery of digital media online, marketing, and supporting our office facilities, we may need to raise additional funds through equity or debt financing. Additional funds may not be available on terms favorable to us or our stockholders. Furthermore, if we issue equity securities, our stockholders may experience additional dilution or the new equity securities may have rights, preferences and privileges senior to those of our existing classes of stock. If we cannot raise funds on acceptable terms, we may not be able to develop or enhance our products, take advantage of future opportunities or respond to competitive pressures or unanticipated requirements. 20 ITEM 1A. RISK FACTORS - continued Failure to achieve and maintain effective internal control over financial reporting could result in our failure to accurately report our financial results. Any inability to report and file our financial results accurately and timely could harm our business and adversely impact investor confidence in our company and, as a result, the value of our common stock. We will need to evaluate our internal control over financial reporting in connection with Section404 of the Sarbanes-Oxley Act for 2013, and our independent registered public accounting firm will be required to attest to the effectiveness of our internal control over financial reporting starting with our annual report for 2013. This assessment will need to include the disclosure of any material weaknesses in our internal control over financial reporting identified by our management, as well as our independent registered public accounting firm’s attestation report on our internal control over financial reporting. We have begun the costly and challenging process of compiling the system and processing documentation needed to comply with such requirements. We may not be able to complete our evaluation, testing and any required remediation in a timely fashion. During the evaluation and testing process, if we identify one or more material weaknesses in our internal control over financial reporting, we will be unable to assert that our internal control over financial reporting is effective. If we are unable to assert that our internal control over financial reporting is effective, or if our independent registered public accounting firm is unable to express an opinion on the effectiveness of our internal control over financial reporting, we could lose investor confidence in the accuracy and completeness of our financial reports, which could have a material adverse effect on the price of our common stock. Anti-takeover provisions contained in our amended and restated certificate of incorporation and bylaws, as well as provisions of Nevada law, could impair a takeover attempt. Our amended and restated certificate of incorporation and bylaws, and Nevada law, contain provisions that could have the effect of rendering more difficult or discouraging an acquisition deemed undesirable by our board of directors. Our corporate governance documents include provisions: · authorizing blank check preferred stock, which could be issued with voting, liquidation, dividend, and other rights superior to our common stock; · limiting the liability of directors and officers; and · limiting the filling of vacancies or newly created seats on the board to our board of directors then in office. These provisions, alone or together, could delay hostile takeovers and changes in control of our company or changes in our management. As a Nevada corporation, we also may become subject to the provisions Nevada Revised Statutes Sections 78.378 through 78.3793, which prohibit an acquirer, under certain circumstances, from voting shares of a corporation’s stock after crossing specific threshold ownership percentages, unless the acquirer obtains the approval of the stockholders of the issuer corporation. The first such threshold is the acquisition of at least one-fifth, but less than one-third of the outstanding voting power of the issuer. We may become subject to the above referenced Statutes if we have 200 or more stockholders of record, at least 100 of whom are residents of the State of Nevada, and do business in the State of Nevada directly or through an affiliated corporation. As a Nevada corporation, we are subject to the provisions of Nevada Revised Statutes Sections 78.411 through 78.444, which prohibit an “interested stockholder” from entering into a combination with the corporation, unless certain conditions are met. An “interested stockholder” is a person who, together with affiliates and associates, beneficially owns (or within the prior two years did own) 10 percent or more of the corporation’s voting stock. Any provision of our amended and restated articles of incorporation, our bylaws or Nevada law that has the effect of delaying or deterring a change in control of our Company could limit the opportunity for our stockholders to receive a premium for their shares of our common stock, and could also affect the price that some investors are willing to pay for our common stock 21 ITEM 1B. UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES Oil and Natural Gas Projects In the fourth quarter of 2013, as part of the acquisition of Massive Media Pty Ltd., we proceeded to exit the oil and gas operations related to the properties owned while the entity operated as Xtreme.As such, we reported all activity related to Xtreme as discontinued operations beginning with our financial results presented in our Annual Report on this form 10-K for the year ended December 31, 2013.Further detail can be found within Note 4, Discontinued Operations and Assets Held for Salein our financial statements included in this form 10-K. Other Property Our corporate headquarters are located in London, United Kingdom. We lease 2,872 square feet pursuant to a lease that terminates January1, 2018. We have sales and marketing offices in New York, New York.Our offices in London, United Kingdom, Prague, and Sydney, Australia are used for sales and marketing as well as research and development. We believe our facilities are adequate for our current needs. ITEM 3. LEGAL PROCEEDINGS None ITEM 4. MINE SAFETY DISCLOSURES Not Applicable PART II. ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on the OTC BB under the symbol “HUGE”.The following table sets forth, for the respective periods indicated, the prices of our common stock in this market as reported and summarized by the National Quotation Bureau. Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. Calendar Quarter Ended Low Close ($) High Close ($) March 31, 2013 June 30, 2013 September 30, 2013 December 31, 2013 March 31, 2012 June 30, 2012 September 30, 2012 December 31, 2012 On March 31, 2014 there were 176 holders of record of our common stock listed by our transfer agent. 22 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES - continued Dividend Policy We have never paid cash dividends and have no plans to do so in the foreseeable future. Our future dividend policy will be determined by our board of directors and will depend upon a number of factors, including our financial condition and performance, our cash needs and expansion plans, income tax consequences, and the restrictions that applicable laws, any future preferred stock instruments, and any future credit arrangements may then impose. Recent Sales of Unregistered Securities We issued the unregistered securities described below. We believe that each of the securities transactions described below was exempt from the registration requirements of the Securities Act pursuant to Section 4(2) as a transaction not involving any public offering and Regulation D promulgated under the Securities Act of 1933. In each case, the number of investors was limited, the investors were either all accredited and/or otherwise qualified, had access to material information about the issuer, and restrictions were placed on the resale of the securities sold. Common Stock Issued For the year ended December 31, 2013, we issued22,986 restricted shares of our common stock to consultants valued at $25,556. On November 7, 2013, Xtremeissued 55,000,000 shares of our common stock to Southport Lane Equity II, LLC, a wholly owned subsidiary of Southport Lane, LP, in exchange for consideration of $55,000. Shares of Series A and B Stock Issued On May 7, 2013 Xtremeissued a total of 3,694,000 shares of our preferred stock to the then current CFO, CEO, COO, Corporate Secretary, and three un-related third parties, in exchange for full mutual releases and extinguishment of $3,568,461 in liabilities owed to these individuals. The amount of shares issued to the CEO, COO, CFO, and Corporate Secretary were 1,250,000; 1,500,000; 400,000; and 84,000 shares, respectively, valued at $1,649,340.On August 17, 2013, the shares of preferred stock were converted into 3,694,000 shares of common stock. In addition, on November 7, 2013, Xtreme issued 55 shares of Preferred B shares to Southport Lane, LP, through its subsidiaries, forconsideration of $5,445,000.The Preferred Stock accrues an annual dividend of $6,750 per share.The Preferred Stock is redeemable by the Company at any time prior to November 16, 2016.Southport Lane Equity II, LLC may convert the Preferred Stock following the 3rd anniversary of the date of issuance.The Preferred Stock is convertible at $.0144, 120% of the closing bid price of the Company’s common stock on November 1, 2013. Equity Compensation Plans The Company currently has no equity compensation plans currently in place. ITEM 6. SELECTED FINANCIAL DATA Not Applicable ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion highlights key information as determined by management but may not contain all of the information that is important to you. For a more complete understanding, the following should be read in conjunction with the Company’s audited consolidated financial statements and the notes thereto as of December 31, 2013 and 2012 and for each of the years ended December 31, 2013 and 2012 included in Item 8 of this Annual Report on Form 10-K. Cautionary Information Concerning Forward-Looking Statements This annual report on Form 10-K contains forward-looking statements about the Company’s plans and anticipated results of operations and financial condition. These statements include, but are not limited to, our plans, objectives, expectations and intentions and are not statements of historical fact. When used in this report, the words expects, believes, anticipates, could, may, will, should, plan, predicts, projections, continue and other similar expressions constitute forward-looking statements, as do any other statements that expressly or implicitly predict future events, results or performance, and such statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Certain risks and uncertainties and the Company’s success in managing such risks and uncertainties could cause actual results to differ materially from those projected, including among others, the risk factors described in Item 1A of this report. These forward-looking statements speak only as of the date of this release. The Company undertakes no obligation to publish revised forward-looking statements to reflect the occurrence of unanticipated events or circumstances after the date hereof. Readers should carefully review all disclosures filed by the Company from time to time with the SEC. 23 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Results of Operations The following paragraphs set forth our results of operations for the periods presented. The period-to-period comparison of financial results is not necessarily indicative of future results. Our results are comprised of the results of operation of Massive Media from the time of acquisition, November 15, 2013, through December 31, 2013. As previously noted, in the fourth quarter of 2013, as part of the acquisition of Massive Media Pty Ltd., we proceeded to exit the oil and gas operations related to the properties owned while the entity operated as Xtreme Oil and Gas (“Xtreme”).As such, we reported all activity related to Xtreme operations as discontinued operations beginning with our financial results for the year ended December 31, 2013.Further detail can be found within Note 4, Discontinued Operations and Assets Held for Salein our financial statements included in this form 10-K. For the Year Ended December 31, 2013 compared to 2012 Revenues For the year ended December 31, 2013, revenues were $1,265,248 compared to revenues of $0 for year ending December 31, 2012. Our revenue is comprised of the revenue recognized by Massive Media from the time of acquisition, November 15, 2013, through December 31, 2013. As previously noted, in the fourth quarter of 2013, as part of the acquisition of Massive Media Pty Ltd., we proceeded to exit the oil and gas operations related to the properties owned while the entity operated as Xtreme.As such, we reported all activity related to Xtreme as discontinued operations beginning with our financial results for the year ended December 31, 2013.Further detail can be found within Note 4, Discontinued Operations and Assets Held for Salein our financial statements included in this form 10-K. General and Administrative Expenses For the year ended December 31, 2013, general and administrative expenses were $1,871,686 compared $790,797 for year ending December 31, 2012. Our general and administrative expenses are comprised of the expenses recorded by Massive Media from the time of acquisition through December 31, 2013 as well as the remaining expenditures of Xtreme that were not reported in discontinued operations. As previously noted, in the fourth quarter of 2013, as part of the acquisition of Massive Media Pty Ltd., we proceeded to exit the oil and gas operations related to the properties owned while the entity operated as Xtreme.As such, we reported all activity related to Xtreme as discontinued operations beginning with our financial results for the year ended December 31, 2013.Further detail can be found within Note 4, Discontinued Operations and Assets Held for Salein our financial statements included in this form 10-K. Depreciation and Amortization Expenses Depreciation and amortization expense during the year ended December 31, 2013 and 2012 was approximately $70,831 (inclusive of $2,619 relating to the unwinding of the deferred tax liability on the gain on bargain purchase) and $0, respectively.Our depreciation and amortization expenses are comprised of the expenses recorded by Massive Media from the time of acquisition through December 31, 2013. As previously noted, in the fourth quarter of 2013, as part of the acquisition of Massive Media Pty Ltd., we proceeded to exit the oil and gas operations related to the properties owned while the entity operated as Xtreme.As such, we reported all activity related to Xtreme as discontinued operations beginning with our financial results for the year ended December 31, 2013.Further detail can be found within Note 4, Discontinued Operations and Assets Held for Salein our financial statements included in this form 10-K. Other Income (expense) Other income (expense) increased from $802,850 of income in 2012 to $1,485,414 of income in 2013. Other income (expense) is comprised primarily of derivative income (expense), amortization of debt discount, deferred finance costs and the gain on bargain purchase. Our derivative income (expense) is subject to wide variation from the application of the binomial model used to calculate future convertible liabilities. The embedded conversion features associated with our convertible debentures are valued based on the number of shares that are indexed to that liability. Keeping the number of shares constant, the liability associated with the embedded conversion features increases as our share price increases and, likewise, decreases when our share price decreases. Derivative income (expense) displays the inverse relationship. At the end of each quarter and when we make monthly payments on the debt, we will calculate again the Derivative income (expense). We anticipate similar wide variations in this amount with the principal reason for the fourth quarter’s fluctuation being the change in the company’s stock price.A decrease in the stock price resulted in a decreased value of the embedded conversion feature (using the binomial model). See Note 2 – Significant Accounting Policies to the consolidated financial statements. Income Tax Benefit The income tax benefit increased from $0 in 2012 to $119,613 in 2013. The income tax benefit relates to the operations of Massive Media and represents a Research and Development (R&D) tax incentive, which provides a tax offset for eligible R&D activities and is targeted toward R&D that benefits Australia. The incentive, being a refundable tax offset, is available for those entities engaging in eligible activities whose aggregated turnover is less than $20 million. Please see Note 16 of the financial statements for additional information. 24 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Net Loss For the year ending December 31, 2013, we had net loss of $6,207,135 compared withnet loss of $ 70,437 for 2012. The increase in net loss from 2012 was primarily due to the loss on disposal of assets associated with Xtreme which is recorded in our discontinued operations.See Note 4, Discontinued Operations and Assets Held for Sale in our financial statements included in this form 10-K. Liquidity and Capital Resources As of December 31, 2013, our continuing operations had cash of approximately $1,121,181 and a working capital balance of $748,896. As of December 31, 2012, Xtreme’s continuing operations had cash of $26,354 and a working capital deficit of $4,562,160.Working capital is defined as current assets minus current liabilities, excluding restricted cash and discontinued operations. We believe that cash from future operations and our currently available cash will be sufficient to satisfy our anticipated working capital requirements for the foreseeable future. Cash Flows from Continuing Operations Operating activities Cash (used in) provided by operating activities from continuing operations during the year ended December 31, 2013 and 2012 was ($511,729) and $9,907, respectively.Net non-cash gains for the year ended December 31, 2013 of $1,048,608 offsetting our consolidated net income from continuing operations of $927,758 for the year ended December 31, 2013 were significant factors contributing to the net cash used in operating activities in 2013. Non-cash expenses for the year ended December 31, 2013 are primarily comprised of stock issued for services and interest expense of $395,692, offset by gains from debt forgiveness, debt conversion and bargain purchase of $179,154, $233,811 and $726,010, respectively, and derivative income of $376,156.Changes in operating assets and liabilities used $390,879 of cash. Xtreme’s consolidated net income from continuing operations for the year ended December 31, 2012 of $12,053 and cash provided by changes in operating assets and liabilities of $202,705, offset by net non-cash gains of $204,851, were the factors contributing to the net cash provided by operating activities in 2012. Non-cash gains for the year ended December 31, 2012 were primarily comprised of derivative income of $2,430,514, offset by $2,064,402 of debt discount amortization, gain on debt conversion of $98,163 and stock issued for services of $63,098. Investing Activities Cash used in investing activities from continuing operations was $3,004,611 for the year ended December 31, 2013, primarily consisting of $2,930,631 of net cash paid for the acquisition Massive Media, as further discussed in Note 3 to our consolidated financial statements.In addition, there were capital expenditures of $149,293.Xtreme’s net cash used in investing activities from continuing operations were $0 for the year ended December 31, 2012; all investing activities related to discontinued operations. Financing Activities Cash provided by (used in) financing activities of continuing operations for the year ended December 31, 2013 amounted to $4,973,032, compared to ($123,803) for the year ended December 31, 2012 for Xtreme.This is primarily due to the funds received in the fourth quarter of $5,500,000 for sale of our common and preferred stock, which was offset by payments on related party debt that we assumed during the acquisition of Massive Media of $768,814.Other cash provided by financing activities included proceeds from related party advances and short term notes payable of 248,847, offset by a $7,000 payment on a related party advance. Recently Issued Accounting Pronouncements See Note 2 to the Consolidated Financial Statements contained in Item 15 below. Disclosure About Off-Balance Sheet Arrangements We do not have any transactions, agreements or other contractual arrangements that constitute off-balance sheet arrangements. 25 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Critical Accounting Policies and Estimates The policies discussed below are considered by our management to be critical to understanding our financial statements because their application places the most significant demands on our management’s judgment, with financial reporting results relying on our estimation about the effect of matters that are inherently uncertain. Specific risks for these critical accounting policies are described below. For these policies, we caution that future events rarely develop as forecast, and that best estimates may routinely require adjustment. The preparation of the financial statements requires management to make judgments, estimates and assumptions that affect the reported amounts in the financial statements. Management continually evaluates its judgments and estimates in relation to assets, liabilities, contingent liabilities, revenue and expenses. Management bases its judgments, estimates and assumptions on historical experience and on other various factors, including expectations of future events, management believes to be reasonable under the circumstances. The resulting accounting judgments and estimates will seldom equal the related actual results. The judgments, estimates and assumptions that have a significant risk of causing a material adjustment to the carrying amounts of assets and liabilities (refer to the respective notes) within the next financial year are discussed below. We caution that future events rarely develop as forecast, and that best estimates may routinely require adjustment. Actual results may differ from the amounts estimated and recorded in our financial statements. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. Revenue Recognition We recognize revenue in accordance with the accounting standard, which requires that four basic criteria be met before revenue can be recognized: (i) persuasive evidence that an arrangement exists; (ii) the price is fixed or determinable; (iii) collectability is reasonably assured; and (iv) product delivery has occurred or services have been rendered. We recognize revenue, net of sales taxes assessed by any governmental authority. Our material revenue streams are related to the delivery of IP video software solutions, including software-as-a-service (“SaaS”) fees, software usage fees, enterprise license fees, set-up/support services, storage, hardware components, content delivery and content syndication. Our solutions also include technical integration services, interface design, branding, strategic planning, creative production, online marketing, media planning and analytics. We enter into revenue arrangements that may consist of multiple deliverables of components and services due to the needs of its customers. Software Development Costs Costs incurred to develop software applications used in all our products consist of (a)certain external direct costs of materials and services incurred in developing or obtaining internal-use computer software and (b)payroll and payroll-related costs for employees who are directly associated with, and who devote time to, the project. These costs generally consist of internal labor during configuration, coding and testing activities. Research and development costs incurred during the preliminary project stage or costs incurred for data conversion activities, training, maintenance and general and administrative or overhead costs are expensed as incurred. Capitalization begins when the preliminary project stage is complete, management with the relevant authority authorizes and commits to the funding of the software project, it is probable the project will be completed, and the software will be used to perform the functions intended and certain functional and quality standards have been met. Qualified costs incurred during the operating stage of our software applications relating to upgrades and enhancements are capitalized to the extent it is probable that they will result in added functionality, while costs that cannot be separated between maintenance of, and minor upgrades and enhancements to, internal-use software are expensed as incurred. These capitalized costs are amortized on a straight line basis over the expected useful life of the software, which is five to ten years. We capitalized $149,293 in 2013 and $0 in 2012. Amortization of software development costs was $64,921 in 2013 and $0 in 2012. Income Taxes The Company recognizes deferred income tax liabilities and assets for the expected future income tax consequences of temporary differences between financial accounting bases and income tax bases of assets and liabilities. Deferred income taxes are measured by applying currently enacted income tax rates. The Company accounts for uncertainty in income taxes for income tax positions taken or expected to be taken in an income tax return. Only income tax positions that meet the more likely-than-not recognition threshold will be recognized. Business Combinations We record tangible and intangible assets acquired and liabilities assumed in business combinations under the purchase method of accounting. Amounts paid for each acquisition are allocated to the assets acquired and liabilities assumed based on their fair values at the date of acquisition. We then allocate the purchase price in excess of net tangible assets acquired to identifiable intangible assets based on detailed valuations that use information and assumptions provided by management. We allocate any excess purchase price over the fair value of the net tangible and intangible assets acquired and liabilities assumed to goodwill. If the fair value of the assets acquired exceeds our purchase price, the excess is recognized as a gain. 26 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Significant management judgments and assumptions are required in determining the fair value of acquired assets and liabilities, particularly acquired intangible assets. The valuation of purchased intangible assets is based upon estimates of the future performance and cash flows from the acquired business. Each asset is measured at fair value from the perspective of a market participant. If different assumptions are used, it could materially impact the purchase price allocation and adversely affect our results of operations, financial condition and cash flows. Bargain Purchase Gain For the year ended December 31, 2013, we recorded in our statement of operations a bargain purchase gain of $726,010 related to the acquisition of Massive Media that was completed on November 15, 2013. This gain represents the excess of the fair value of the net assets acquired in the acquisition of Massive Media and reflecting loans provided by the incoming investor Southport Equity and its Directors Antaine Furlong and Ron Downey prior to the settlement date in November 2013. The capital provided allowed Massive Media to complete new product development and secure new agreements with customers during the protracted period prior to the settlement date in November 2013 and the gain reflects the increase in revenue and capitalized expenditures that occurred as a direct result of the capital infusion. Intangible Assets and Goodwill We amortize our intangible assets that have finite lives using either the straight-line method or, if reliably determinable, based on the pattern in which the economic benefit of the asset is expected to be consumed utilizing expected undiscounted future cash flows. Amortization is recorded over the estimated useful lives ranging from two to fourteen years. We review our intangible assets subject to amortization to determine if any adverse conditions exist or a change in circumstances has occurred that would indicate impairment or a change in the remaining useful life. If the carrying value of an asset exceeds its undiscounted cash flows, we will write down the carrying value of the intangible asset to its fair value in the period identified. In assessing recoverability, we must make assumptions regarding estimated future cash flows and discount rates. If these estimates or related assumptions change in the future, we may be required to record impairment charges. We generally calculate fair value as the present value of estimated future cash flows to be generated by the asset using a risk adjusted discount rate. If the estimate of an intangible asset’s remaining useful life is changed, we will amortize the remaining carrying value of the intangible asset prospectively over the revised remaining useful life. We continually evaluate whether events or circumstances have occurred that indicate that the estimated remaining useful life of our long-lived assets may warrant revision or that the carrying value of these assets may be impaired. Any write-downs are treated as permanent reductions in the carrying amount of the assets. We must use judgment in evaluating whether events or circumstances indicate that useful lives should change or that the carrying value of assets has been impaired. Any resulting revision in the useful life or the amount of an impairment also requires judgment. Any of these judgments could affect the timing or size of any future impairment charges. Revision of useful lives or impairment charges could significantly affect our operating results and financial position. We adopted ASU No.2011-08, Intangibles — Goodwill and Other (Topic 350) Testing Goodwill for Impairment . Under ASU 2011-08, we have the option to assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount to determine whether further impairment testing is necessary. Based on the assessment of these qualitative factors, we determined that no impairment indicators were noted, allowing us to forego the quantitative analysis. 27 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Derivative Instruments The Company’s debt or equity instruments may contain embedded derivative instruments, such as conversion options, which in certain circumstances may be required to be bifurcated from the associated host instrument and accounted for separately as a derivative instrument liability. The identification of, and accounting for, derivative instruments is complex.Our derivative instrument liabilities are re-valued at the end of each reporting period, with changes in the fair value of the derivative liability recorded as charges or credits to income, in the period in which the changes occur.For bifurcated conversion options that are accounted for as derivative instrument liabilities, we determine the fair value of these instruments using binomial option pricing model.That model requires assumptions related to the remaining term of the instrument and risk-free rates of return, our current Common Stock price and expected dividend yield, and the expected volatility of our Common Stock price over the life of the option. On September 12, 2011, Xtreme raised $2,360,000 in convertible notes (the“9/12 Notes). The 9/12 Notes bear an interest rate of 12% per annum and matured on September 12, 2013. Under the convertible note agreements, the lender has the right to convert all or any part of the outstanding and unpaid principal and interest into shares ofthe Company’scommon stock; provided however, that in no event shall the lender be entitled to convert any portion of the 9/12 Notes that would result in the beneficial ownership by it and its affiliates to be more than 9.99% of the outstanding shares of ourcommon stock. The 9/12 Notes are convertible at a fixed conversion price of $0.28 per share. In addition, Xtremeissued warrants (the“Warrants”) to acquire 6,810,269 shares of the Company’s common stock at a strike price of $0.28 per share. The Warrants expire on September 12, 2016. The conversion price of the 9/12 Notes and Warrants will be reduced in the event the Company issues or sells any shares of common stock less than the conversion price. Xtreme delayed scheduled payments on the 9/12 Notes for the seven months ending December 31, 2012. As a resultthe remaining 9/12 Notes totaling $151,466 as of December 31, 2013 remainin default. We are accruing interestat the default rateof 18% as a result. Theconversion features of the 9/12 Notes and Warrants are accounted for as derivative liabilities at the date of issuance and adjusted to fair value through earnings at each reporting date, due to anti-dilution reset features. The fair value was estimated on the date of grant using a binomial option-pricing model that incorporatedthe following weighted-average assumptions:expected dividend yield of 0%; expected volatility of 290%; risk-free interest rate of 0.05% and an expected holding period of 24 months for the 9/12 Notes and 60 months for the Warrants. The resulting values, at the date of issuance, were allocated to the proceeds received and applied as a discount to the face value of the 9/12 Notes and Warrants.Xtreme recorded a derivative expense on the 9/12 Notes of $649,212 at inception and a further derivative expense on the Warrants of $2,431,437 at inception based on the guidance in ASC 815-10 and ASC 815-40-15 due to a reset feature on the exercise price. On December 31, 2012Xtreme recognized a derivative liability for the 9/12 Notes and Warrants of $227,070and a change in fair value of $416,987 for the year ended December 31, 2013, and redemptions of $(622,457) for the year ended December 31, 2013 resulting in a derivative liability of $21,600 at December 31, 2013. On December 31, 2012 Xtreme recognized a derivative liability for the Warrants of $178,403 at December 31, 2012 and a change in fair value of $(170,686) for the year ended December 31, 2013, resulting in a derivative liability of $7,717 at December 31, 2013. As of December 31, 2013, the balance of the 9/12 Notes is $151,466. Use of Estimates Preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates on historical experience and various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about carrying values of assets and liabilities that are not readily apparent from other sources.The Company evaluates its estimates and assumptions on a regular basis. Actual results may differ from these estimates and assumptions used in preparation of its financial statements and changes in these estimates are recorded when known. Significant estimates with regard to these financial statements include the estimate of income taxes and contingency obligations including legal. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The consolidated financial statements of the Company and its subsidiaries and report of independent registered public accounting firm listed in Item 15 of this Form 10-K are filed as a part of this Form 10-K. 28 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE During the Company’s fiscal years ended December 31, 2012 and 2011, and through the change, there have been (i) no disagreements with LBB & Associates Ltd (“LBB”) on any matters of accounting principles or practices, financial statement disclosure, or auditing scope or procedure which, if not resolved to LBB’s satisfaction, would have caused them to make reference to the subject matter in connection with their report on the Company’s financial statements for such years, and (ii) there were no reportable events, as defined in Item 304(a)(1)(v) of Regulation S-K. On February 27, 2014 the board of directors of the Company authorized the engagement of BDO East Coast Partnership (“BDO”) as the Company’s independent registered public accounting firm effective on February 27, 2014. ITEM 9A. CONTROLS AND PROCEDURES Management’s Evaluation of Disclosure Controls and Procedures We maintain “disclosure controls and procedures” as defined in Rule 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which are controls and procedures that are designed to ensure that information required to be disclosed by a company in the reports that it files and submits under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms.As of December 31, 2013, our Chief Executive Officer and Chief Financial Officer reviewed our disclosure controls and procedures pursuant to Exchange Act Rule 13a-15(e). Based upon our evaluation, the Chief Executive Officer and the Chief Financial Officer concluded that, as of the end of the period covered by this report, our disclosure controls and procedures are effective at the reasonable assurance level to ensure that information required to be included in this report is (i) accumulated and communicated to our management, including the Chief Executive Officer and the Chief Financial Officer and (ii) recorded, processed, summarized, and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures, no matter how well designed and implemented, can provide only reasonable assurance of achieving an entity’s disclosure objectives. The likelihood of achieving such objectives is affected by limitations inherent in disclosure controls and procedures. These include the fact that human judgment in decision-making can be faulty and that breakdowns in internal control can occur because of human failures such as simple errors, mistakes or intentional circumvention of the established processes. Management’s Report on Internal Control over Financial Reporting Management of Massive Interactive, Inc. (the “Company”), including the Company’s Chief Executive Officer and Chief Financial Officer, is responsible for establishing and maintaining adequate internal control over financial reporting for the Company. A company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on our consolidated financial statements. The Company’s internal control system was designed to provide reasonable assurance to the Company’s Management and Directors regarding the preparation and fair presentation of published financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO criteria), as issued in 1992.Based on this evaluation, our management concluded that our internal control over financial reporting was effective as of December 31, 2013 to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles. 29 ITEM 9A. CONTROLS AND PROCEDURES - continued Changes in Internal Control over Financial Reporting As a growing company we have converted Massive Media Pty Ltd’s current and historical financials to US GAAP, we have improved our internal controls andmade every effort with the current size of our financial resources to meet the current demands of this filing and the included financial statements as well as what has been expected of us through the 2013 audits.There have not been any significant changes in our internal control over financial reporting during the fiscal quarter ended December 31, 2013, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM9B. OTHER INFORMATION None. PART III ITEM10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Our executive officers serve at the discretion of the Board of Directors. The names of our executive officers and directors and their ages, titles, and biographies as of December31, 2013 are set forth below: Name Age Position Since Ron Downey (1) 52 Chairman of the Board and Chief Executive Officer Dec 2013 Antaine Furlong (1) 40 Chief Financial Officer and Director Dec 2013 Derek Ellis 46 Chief Creative Officer Dec 2013 Max Ramsay 39 Chief Technical Officer Dec 2013 Richard Bailey
